 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrazeway, Inc. and United Steelworkers of America,AFL-CIO. Case 7-CA-18853June 1, 1981DECISION AND ORDERUpon a charge filed on February 3, 1981, byUnited Steelworkers of America, AFL-CIO-CLC,herein called the Union, and duly served onBrazeway, Inc., herein called Respondent, the Gen-eral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 7,issued a complaint on February 4, 1981, against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge and complaint and notice of hearing beforean administrative law judge were duly served onthe parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 14,1981, following a Board election in Case 7-RC-15905, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about January30, 1981, and at all times thereafter, Respondenthas refused, and continues to date to refuse, to bar-gain collectively with the Union as the exclusivebargaining representative, although the Union hasrequested and is requesting it to do so. On Febru-ary 12, 1981, Respondent filed its answer to thecomplaint admitting in part, and denying in part,the allegations in the complaint.On March 20, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on March 25,1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondenthas not filed a response to the Notice To ShowCause.Upon the entire record in this proceeding, theBoard makes the following:I Official notice is taken of the record in the representation proceed-ing, Case 7-RC-15905, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Inrerrype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follerr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.256 NLRB No. 39Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondentadmits the Union's request, and its refusal to bar-gain, but denies that the Union is the exclusive col-lective-bargaining representative of the employeesin the unit described below.Review of the record herein, including therecord in Case 7-RC-15905, reveals that on April28, 1980, the Union filed a petition seeking to rep-resent certain employees of Respondent. The par-ties executed a Stipulation for Certification UponConsent Election which was approved by the Re-gional Director on June 6, 1980.On July 10, 1980, a secret-ballot election wasconducted among Respondent's employees in thefollowing appropriate unit:All production and maintenance employeesemployed by the Employer at its plants locat-ed at 2711 East Maumee Street and 2011 WestBeecher, Adrian, Michigan, including toolroom employees and inspectors; but excludingdraftsmen, truck drivers, office clerical em-ployees, guards and supervisors as defined inthe Act.The tally was 76 for, and 70 against, the Union and2 challenged ballots were cast, a number insuffi-cient to affect the results. Thereafter, Respondentfiled timely objections on which a hearing washeld and, on September 29, 1980, the Hearing Offi-cer issued his report, which recommended that Re-spondent's objections be overruled and that theUnion be certified as the exclusive bargaining rep-resentative for the unit described herein. Respond-ent filed exceptions to the report and, on January14, 1981, the Board issued a Decision and Certifica-tion of Representative wherein it adopted theHearing Officer's findings and recommendationsand certified the Union.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. We2 See Pittsburgh Plate Glass Co. v N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102 67(f) and 102.69(c). BRAZEWAY, INC.259therefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTAt all times material herein, Respondent, a cor-poration organized and existing by virtue of thelaws of the State of Michigan, with its principalplace of business and factories located in Adrian,Michigan, has been engaged in the manufacture,sale, and distribution of aluminum tubing andtubing parts for the air-conditioning and refrigera-tion industries. During the 12 months preceding is-suance of the complaint, Respondent, in the courseand conduct of its business operations, receivedgross revenues in excess of $1 million and soldgoods and materials valued in excess of $50,000 tocustomers located outside the State of Michiganand caused said goods and materials to be shippeddirectly to points outside the State of Michiganfrom its Adrian, Michigan, plants.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO-CLC, is a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employeesemployed by the Employer at its plants locat-ed at 2711 East Maumee Street and 2011 WestBeecher, Adrian, Michigan, including toolroom employees and inspectors; but excludingdraftsmen, truck drivers, office clerical em-ployees, guards and supervisors as defined inthe Act.2. The certificationOn July 10, 1980, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 7, designated the Union astheir representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton January 14, 1981, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about January 21, 1981, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about January 30, 1981, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceJanuary 30, 1981, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isBRAZEWAY, INC. 259 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Brazeway, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. United Steelworkers of America, AFL-CIO-CLC, is a labor organization within the meaning ofSection 2(5) of the Act.3. All production and maintenance employeesemployed by the Employer at its plants located at2711 East Maumee Street and 2011 West Beecher,Adrian, Michigan, including tool room employeesand inspectors; but excluding draftsmen, truck driv-ers, office clerical employees, guards and supervi-sors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since January 14, 1981, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about January 30, 1981, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Brazeway, Inc., Adrian, Michigan, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with United Steelwork-ers of America, AFL-CIO-CLC, as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All production and maintenance employeesemployed by the Employer at its plants locat-ed at 2711 East Maumee Street and 2011 WestBeecher, Adrian, Michigan, including toolroom employees and inspectors; but excludingdraftsmen, truck drivers, office clerical em-ployees, guards and supervisors as defined inthe Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Adrian Michigan, facilities copiesof the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional Director for Region 7, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board." BRAZEWAY, INC.261spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith United Steelworkers of America, AFL-CIO-CLC, as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All production and maintenance employeesemployed by the Employer at its plants lo-cated at 2711 East Maumee Street and 2011West Beecher, Adrian, Michigan, includingtool room employees and inspectors; but ex-cluding draftsmen, truck drivers, office cleri-cal employees, guards and supervisors as de-fined in the Act.BRAZEWAY, INC.RAZEWAY, INC. 261---